Citation Nr: 0907009	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  07-23 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for right knee 
arthritis.

3.  Entitlement to service connection for left knee 
arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from March 4, 1977, 
to March 31, 1983.  He also had 14 years and 1 day of active 
service prior to March 4, 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in October 2008.  A transcript of the 
hearing is of record.  At the hearing, the Veteran submitted 
new evidence in the form of medical records related to his 
right knee and an internet article concerning the 
relationship between aspirin and tinnitus, which relate to 
the issues on appeal.  The Veteran specifically waived his 
right to have the RO consider this evidence in the first 
instance.  38 C.F.R. § 20.1304(c) (2008).  

(The issues of entitlement to service connection for right 
and left knee arthritis are addressed in the remand that 
follows the decision below.)  


FINDING OF FACT

The Veteran does not have tinnitus that is related to his 
military service.




CONCLUSION OF LAW

The Veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in October 
and November 2006, before the AOJ's initial adjudication of 
the claims.  

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The notifications included the criteria 
for assigning disability ratings and for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs) and post-service medical 
records.  VA has no duty to inform or assist that was unmet.  

The Board finds that a medical opinion on the question of 
service connection for tinnitus is not required because 
opinions are only necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but contains:  1) competent 
evidence of diagnosed disability or symptoms of disability, 
2) establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, as 
described in detail below, there is insufficient evidence 
that indicates that the Veteran's tinnitus is associated with 
an event, injury, or disease in service.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  Consequently, given the 
standard of the regulation, the Board finds that VA did not 
have a duty to assist that was unmet.

The Veteran contends that he has tinnitus as a result of his 
military service.  He contends that he was treated with 
aspirin for Reiter's syndrome in service and that he has had 
tinnitus continuously since that treatment.

The Veteran's STRs are of record and show no complaints of, 
or treatment for, tinnitus.  They do show treatment for 
Reiter's, but there are no complaints of tinnitus following 
such treatment.  

Of record are VA treatment records dated from February 1985 
to October 2006.  An audiological evaluation dated in October 
2003 shows that the Veteran complained of tinnitus in his 
left ear for one to two years.  The record does not contain 
an opinion as the etiology of the Veteran's tinnitus. 

The Veteran testified at his hearing in October 2008 that he 
has continuous tinnitus that began while being treated with 
aspirin while in service.  He submitted an internet article 
that shows that too much aspirin can cause tinnitus in some 
people.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

Here, there is evidence that the Veteran has complained of 
tinnitus.  However, there is no evidence that the Veteran 
suffered acoustic trauma in service, nor has the Veteran 
contended that he suffered acoustic trauma.  The Board 
acknowledges the Veteran's contention that in-service aspirin 
treatment caused his tinnitus, and that his tinnitus has been 
continuous since service.  However, there is no complaint of 
tinnitus in the Veteran's STRs following aspirin treatment.  
The earliest, and only, medical record documenting the 
Veteran's complaint of tinnitus is in 2003, where the Veteran 
complained of tinnitus in his left ear that had been extant 
for one to two years.  None of the Veteran's other post-
service treatment records contain complaints of tinnitus 
related to military service.  Additionally, there is absent 
from the record competent medical evidence linking any 
current tinnitus to the use of aspirin while in service.  No 
medical professional provides findings or opinions to that 
effect, and neither the Veteran nor his representative has 
presented or alluded to the existence of any such medical 
opinion evidence.  The Board acknowledges the article 
submitted by the Veteran, which reports that too much aspirin 
can cause tinnitus in some people.  However, the article is 
not specific to the Veteran's condition, and is not a medical 
opinion.  There is simply a lack of any medical evidence 
demonstrating that any current tinnitus is related to 
military service.  

The Board acknowledges the Veteran's contention that his 
tinnitus is related to his aspirin treatment while in 
service.  However, there is no evidence of record showing 
that the Veteran has the specialized medical education, 
training, and experience necessary to render competent 
medical opinion as to etiology of the claimed disabilities.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) (2008).  Additionally, while the Veteran has 
said that he experienced tinnitus since service, the Board 
finds that this statement is not credible.  It was made after 
he began prosecuting his claim and contrasts sharply with the 
October 2003 report he made to an examiner that he had had 
tinnitus for only one to two years.  The Board finds that the 
October 2003 report, made in the context of evaluation and 
treatment, rather than in the context of a claim for 
compensation, is more credible.  Consequently, the Veteran's 
own assertions with respect to tinnitus have no probative 
value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the Veteran's claims for service connection for right and 
left knee arthritis.  

The Veteran's STRs show treatment for arthritis in his left 
wrist and right ankle while in service, which was diagnosed 
as Reiter's syndrome.  The Board notes that the Veteran is 
now service connected for arthritis in his left wrist and 
right ankle because of his Reiter's syndrome.  Reiter's 
disease or syndrome "is defined as 'a triad of symptoms of 
unknown etiology comprising urethritis ([inflammation of the 
urethra]) conjunctivitis, and arthritis (the dominant 
feature) ... chiefly affecting young men, and usually running 
a self limited but relapsing course'."  Tozian v. Derwinski, 
3 Vet. App. 268 (1992).

A private medical record from J.M., M.D. dated in December 
2006 shows that x-rays of the Veteran's knees revealed medial 
joint line degenerative joint disease.  

The Board notes that the Veteran has not been afforded a VA 
examination to determine the etiology of arthritis in his 
knees.  In light of the fact that the Veteran is service 
connected for arthritis of other joints due to Reiter's 
syndrome, and that Reiter's syndrome includes arthritis as 
the dominant feature, the Board finds that a VA examination 
would be beneficial to determine if the Veteran's 
degenerative joint disease of either knee is related to the 
Reiter's syndrome diagnosed and treated in service.  

Accordingly, the case is REMANDED to the AOJ for the 
following actions:

1.  The AOJ should schedule the Veteran for 
an examination to determine the etiology of 
the Veteran's degenerative joint disease of 
his knees.  The examiner must offer an 
opinion as to whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of approximately 50 percent), or 
less likely than not (i.e., probability less 
than 50 percent) that the Veteran's 
degenerative joint disease of either knee is 
related to his military service, including 
whether it is related to his Reiter's 
syndrome.

The Veteran's claims file, including a copy 
of this remand, must be made available to 
the examiner for review in connection with 
the examination.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  All indicated tests 
should be conducted and those reports should 
be incorporated into the examinations and 
associated with the claims file.  The AOJ 
should ensure that the examination report 
complies with this remand and answers the 
questions presented in the AOJ's examination 
request.  If any report is insufficient, it 
should be returned to the examiner for 
necessary corrective action, as appropriate.

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655 (2008).  

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues remaining on 
appeal in light of all information or 
evidence received.  If any benefit sought 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required by the Veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


